 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALEX TEJEDA, )
Plaintiff,
v. ) Case No. 1:19-ev-356-SPB-RAL
FCI McKEAN,
Defendant.
MEMORANDUM ORDER

 

The within civil rights action was received by the Clerk of Court on December 3, 2019
and referred to United States Magistrate Judge Richard A. Lanzillo for report and
recommendation (“R&R”) in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1),
and the Local Rules for Magistrate Judges.

On January 8, 2020, Magistrate Judge Lanzillo issued an R&R (ECF No. [3])
recommending that the Plaintiff's motion for leave to proceed in forma pauperis (ECF No. [1])
be granted and the within action be dismissed, in accordance with 28 U.S.C. §1915(e), on the
grounds that Plaintiff s claims are legally frivolous and his complaint fails to state a claim upon
which relief may be granted.

Plaintiff's objections to the R&R were due to be filed no later than January 27, 2020. —
(See ECF No. [3].) As of this date, however, no obj ections have been received.

Accordingly, after de novo review of the Complaint and documents in the case, together

with the Magistrate Judge’s report and recommendation, the following order is entered:

 
 

 

NOW, this 26" day of February, 2020;

IT IS ORDERED that the Plaintiffs motion for leave to proceed in forma pauperis (ECF
No. [1]), shall be, and hereby is, GRANTED.

IT IS FURTHER ORDERED that the within civil action shall be, and hereby is,
DISMISSED with prejudice, pursuant to 28 U.S.C. §1915(e), as the complaint is legally
frivolous and fails to state a claim upon which relief can be granted.

IT IS FURTHER ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued on January 8, 2020 (ECF No. [3]) shall be, and hereby is, adopted as the opinion

of the court.

Ie ee

SUSAN PARADISE BAXTER
United States District Judge

ce: Alex Tejeda
14381-006
Anchorage Correctional Complex
1300 E. 4th Ave
Anchorage, AK 99501
(via U.S Mail, First Class)

The Honorable Richard A. Lanzillo (via CM/ECF)

 
